United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2935
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

 Laquan D. Haynes, also known as Laquan Darell Haynes, also known as Quan,
                          also known as Lil Haynes

                          lllllllllllllllllllll Defendant

                          Teresa Lynette Bloodman

                           lllllllllllllllllllllAppellant
                                  ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                           Submitted: June 8, 2015
                             Filed: July 17, 2015
                               ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

BENTON, Circuit Judge.
      Teresa Lynette Bloodman withdrew as Laquan Darell Haynes’s attorney in a
criminal case. The magistrate judge1 ordered her to return discovery material “as
soon as possible.” She returned it thirty-four days later. The judge sanctioned her
$250 for violating the order. The district court2 affirmed the sanction. Bloodman
appeals. Because Haynes’s criminal case is still pending in the district court, this
court dismisses Bloodman’s appeal for lack of jurisdiction.

       When Bloodman withdrew, the magistrate judge ordered her to return
discovery material “as soon as possible.” That day, the judge emailed the order,
instructing her “to turn over to the United States Attorney’s Office any and all
discovery material previously provided her by the Government.” After twenty days,
she had not returned the material. The judge issued a second order to return it within
a week, or risk a show-cause order and sanctions. Bloodman, no longer on the
electronic filing system, did not receive the email, but the clerk mailed her a hard
copy. Eleven days after the second order, she still had not returned the material. The
judge emailed her a show-cause order. Bloodman sent the material the next day via
overnight mail, though delivery was delayed two days due to weather.

       At the show-cause hearing, Bloodman apologized. She claimed not to receive
the second order, the only one to set an exact date. She said she had medical issues
during this time. The judge did not find bad faith or hold her in contempt, but
ordered her to pay $250 to the Department of Justice for the government’s “time and
effort and energy.” (The judge did not identify the authority for the sanction.)
Bloodman moved for reconsideration, filed objections, and appealed to the district


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas.
      2
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.


                                         -2-
court. It referred the motion for reconsideration to the magistrate judge, who denied
the motion. Bloodman requested review by the district court. Six days later, she
appealed to this court, which dismissed the appeal as premature. The district court
then affirmed the sanction.

       “[W]e must determine whether we have jurisdiction over this appeal.” Carter
v. Ashland, Inc., 450 F.3d 795, 796 (8th Cir. 2006) (per curiam). “With few
exceptions, our appellate jurisdiction is limited to ‘final decisions’ of the district
court.” Tenkku v. Normandy Bank, 218 F.3d 926, 927 (8th Cir. 2000), citing 28
U.S.C. § 1291 (“Final decisions of district courts”). “A decision is not final,
ordinarily, unless it ends the litigation on the merits and leaves nothing for the district
court to do but execute the judgment.” Id. (brackets omitted), quoting Cunningham
v. Hamilton County, 527 U.S. 198, 204 (1999). “[A] sanctions order imposed on an
attorney is not a ‘final decision’ under § 1291,” including when “the attorney no
longer represents a party in the case.” Cunningham, 527 U.S. at 200, 210 (Federal
Rule of Civil Procedure 37 sanction imposed for violating discovery order). See also
Tenkku, 218 F.3d at 927 (stating that “Cunningham held that a sanctions order
against a party or her attorney is not an appealable final order” and dismissing
interlocutory appeal of attorney sanction). Cf. Baker Grp., L.C. v. Burlington N. &
Santa Fe Ry. Co., 451 F.3d 484, 486, 491 (8th Cir. 2006) (noting “an order
sanctioning an attorney is appealable” where district court judgment was final). Even
if Bloodman’s appeal is “criminal,” Cunningham and Tenkku—both civil
cases—control because § 1291 applies to “both civil and criminal” cases. See Abney
v. United States, 431 U.S. 651, 657 (1977).

       The government asserts jurisdiction under the collateral order doctrine, citing
a pre-Cunningham, First Circuit case allowing the government to appeal a fee order
after the criminal defendants were found guilty and sentenced. United States v.
Horn, 29 F.3d 754, 759, 768-69 (1st Cir. 1994) (noting “no prospect of piecemeal


                                           -3-
litigation endures”). Horn is probably not good law. See Empresas Omajede, Inc.
v. Bennazar-Zequeira, 213 F.3d 6, 9 n.4 (1st Cir. 2000). At any rate, this case is
factually distinguishable: Haynes, who pled guilty, has not been sentenced; the
“prospect of piecemeal litigation” remains. See Horn, 29 F.3d at 769. “Several other
circuits have held that Cunningham precludes interlocutory appeals of sanctions
imposed under . . . other sources of authority.” S.E.C. v. Smith, 710 F.3d 87, 95, 96
(2d Cir. 2013) (holding “Cunningham applies to appeals of sanctions imposed under
Rule 11 as well as under the district court’s inherent powers because, like Rule 37
sanctions, these appeals will often implicate the merits of the underlying action,” and
citing Stanley v. Woodford, 449 F.3d 1060, 1065 (9th Cir. 2006), Comuso v. Nat’l
R.R. Passenger Corp., 267 F.3d 331, 339 (3d Cir. 2001), and Empresas Omajede,
Inc., 213 F.3d at 9 n.4). See also In re FEMA Trailer Formaldehyde Prods. Liab.,
401 Fed. Appx. 877, 881 n.4 (5th Cir. 2010) (per curiam) (“We have since applied
Cunningham to preclude collateral order review of other sanctions orders assessed
against attorneys for conduct during the course of litigation.”).3

                                    *******

      This appeal is dismissed for lack of jurisdiction.
                       ______________________________




      3
       Curiously, Bloodman argues this court lacks jurisdiction because the district
court applied the wrong standard of review to the magistrate judge’s order. This is
incorrect. This court reviews final decisions, even those applying the wrong standard
of review. See White v. Pence, 961 F.2d 776, 782 (8th Cir. 1992) (reversing and
remanding after district court applied incorrect standard of review).


                                         -4-